MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00990-CV

                               MANFRED FINK, Appellant

                                            V.

  JOANN D. ANDERSON, BETTY BAILEY, DOUG BIRD, ANN BROWN,
BRAD BULLOCK, M.D., JIM BYRON, MIKE CLANN, CLAIRE CROWDER,
  EVAN QUIROS, PAUL FULMER, M.D., ERIC GEIBEL, MARK GRIFFIN,
STEVE GERGUIS, STACEY HARVEY, BILL HENDERSON, ALLEN HOLT,
LINDA HUDSON, CULLEN KAPPLER, RALPH KIRKLAND, SAM LO, M.D.,
  THOMAS LU, M.D., GAILER MILLER HOLD, MARY QUIROS, LARRY
  SAMS, BOB SOLBERG, LYNN WHITT, AND CLARISSA WILLIS, M.D.,
                           Appellees

   Appeal from the 152nd District Court of Harris County. (Tr. Ct. No. 2014-22740).

TO THE 152ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 24th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

                      This case is an appeal from the interlocutory order
               signed by the trial court on November 21, 2014. After
               submitting the case on the appellate record and the arguments
               properly raised by the parties, the Court holds that there was
               reversible error in the trial court’s order denying Manfred
               Fink’s motion to dismiss based on governmental immunity.
               Accordingly, the Court reverses the trial court’s order,
               dismisses the claims against him, and renders judgment in
               his favor.
                     The Court orders that the appellees, Joann D.
              Anderson, Betty Bailey, Doug Bird, Ann Brown, Brad
              Bullock, M.D., Jim Byron, Mike Clann, Claire Crowder,
              Evan Quiros, Paul Fulmer, M.D., Eric Geibel, Mark
              Griffin, Steve Gerguis, Stacey Harvey, Bill Henderson,
              Allen Holt, Linda Hudson, Cullen Kappler, Ralph
              Kirkland, Sam Lo, M.D., Thomas Lu, M.D., Gailer
              Miller Hold, Mary Quiros, Larry Sams, Bob Solberg,
              Lynn Whitt, and Clarissa Willis, M.D., jointly and
              severally, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 24, 2015.

              Panel consists of Justices Jennings, Brown, and Lloyd.
              Opinion delivered by Justice Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT